CONCURRING OPINION
BYER, J.,
I join in Judge Leadbetter’s opinion, which I believe correctly states the law.
There is a likelihood that respondent was attempting to create or reinforce an impression that he was serving as a judge of the court for which he was a candidate in the election, the court of common pleas. This was a contested, partisan election. There is a perception that incumbents have an advantage in such elections. Respondent could have campaigned as “district justice of the peace,” but I think it probable that he used the generic term “judge” in order to take advantage of the ambiguity inherent in the use of that term. He was not the first to do so, and I feel safe in saying that he will not be the last to take advantage of that ambiguity.
*344In light of the standard of culpability and the burden of proof, as expressed in Judge Leadbetter’s opinion, I agree that the charges must be dismissed. Respondent came close to the line at times, but I cannot say that the board would be able to establish by clear and convincing evidence that he crossed it. Not only is the term “judge” ambiguous, but the circumstances are ambiguous as well, in that respondent did, in less prominent fashion, correctly state that he was a district justice.
This case highlights the continued absurdity of our system of electing judges in partisan elections.1 Candidates for no other elected office are subject to being hauled before a court or other tribunal and being subject to possible sanctions based upon allegations of misleading voters about their credentials.2 Our system singles out judicial candidates for such special treatment, because our system views courts as special, in the sense that the judiciary is supposed to be a non-political branch of government. We prohibit our judges from being involved in politics, so we expect more of candidates for judicial office in order to preserve the public’s confidence that the courts are above politics.
It simply makes no sense to select non-partisan, nonpolitical judges by a system of partisan, political elec*345tion.3 Until this Commonwealth has the wisdom to switch to a method of judicial selection that does not require partisan elections, situations like that presented by this case will persist.
I do not fault the board for trying to do its best in the face of an inherently flawed and illogical system of judicial selection. Nevertheless, for the above reasons, I concur in the result.
Leadbetter, J., joins in this concurring opinion.
ORDER
And now, September 26, 2000, it is hereby ordered that the complaint against the respondent is dismissed.

. Pennsylvania is one of only eight states which continues to select all members of the judiciary by partisan elections. See American Judicature Society, Judicial Selection in the States: Appellate and General Jurisdiction Courts (rev. ed. July 1999).


. As Judge Leadbetter’s concurring opinion observes, such conduct by political candidates unfortunately is taken for granted in elections for all other elected offices. Leadbetter, J., concurring opinion at 339.


. A recent article notes, “U.S. Supreme Court Justice John Paul Stevens once compared judicial elections to allowing football fans to elect the referees’. . . .” “Campaign Contributions Corrupt Judicial Races,” USA Today, Sept. 1, 2000, page 16A.